FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2015 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS ITEM 1 Translation of letter to the Buenos Aires Stock Exchange dated May 27, 2015 TRANSLATION Autonomous City of Buenos Aires, May 27,2015 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Re: Amendment to the Investment Agreement in the Rincón del Mangrullo area Dear Sirs: The purpose of this letter is to comply with the requirements of Article 23 of Chapter VII of the Buenos Aires Stock Exchange Regulations. In that connection, and in continuation of the information provided to the market in our Relevant Fact letter of November 7, 2013, please be informed that on May 26, 2015, YPF S.A. (“YPF”) and Petrolera Pampa S.A. (“Petrolera Pampa”) executed a supplementary agreement (the “Amendment”) to the investment agreement dated November 6, 2013 for the development of hydrocarbons in the Rincón del Mangrullo area in the Neuquén province (the “Area”). The Amendment establishes a participation of 50% by each of the parties in the total production, costs and investments for the development of the Area, with retroactive effect to January 1, 2015, excluding only the Vaca Muerta and Quintuco formations from the agreement. The mentioned investments include US$150 million for surface facilities in the Area, including the first stage of expansion for the treatment facilities that will increase the current capacity of the facilities from 2 to 4 million cubic meters per day, which will allow for the conditioning and extraction of future production from the block. The Amendment also contemplates an extension of the investment commitment of Petrolera Pampa to include a third stage of investment of US$22.5 million, which is designated for drilling additional wells targeting the Mulichinco Formation. Additionally, the Amendment incorporates an exploration program targeting the Lajas Formation, under which Petrolera Pampa has committed to invest up to US$34 million and YPF has committed to invest up to US$6 million for the 2015-2016 period. Subject to the results obtained during this period, Petrolera Pampa may elect to continue with a second stage of investment during 2017, also targeting the Lajas Formation, with an investment commitment of an additional US$34 million. Yours faithfully, Daniel González Chief Financial Officer YPF S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date: May 27, 2015 By: /s/ Daniel González Name: Title: Daniel González Chief FinancialOfficer
